Judgment, Supreme Court, New York County, entered on May 18, 1971, which directed defendant to pay alimony, child support and additional counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of alimony to $100 per week; and, as so modified, the judgment is otherwise affirmed, without costs and without disbursements. On the present record, the award of alimony to the wife was excessive to the extent indicated. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Tilzer, JJ.